Citation Nr: 1234799	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder claimed as due to asbestos exposure and herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case was remanded by the Board in November 2009 and November 2011 for additional development and has been returned to the Board for further review.

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on May 22, 2006.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

A current heart disorder is not shown to be due to either in-service asbestos exposure or herbicide exposure or to any other event or incident of the Veteran's active service and there is no evidence of a compensably disabling heart disease within one year following discharge from active service.


CONCLUSION OF LAW

A heart disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in June 2004.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in August 2004.  Therefore, the duty to notify has been satisfied.

Finally, a separate August 2006 letter notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  The Board recognizes that the Veteran was not provided notification of these elements prior to the initial adjudication of the claim for service connection.  However, the Veteran's claim was readjudicated by the August 2006 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, all notification requirements have been met.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including VA treatment records, service treatment records, personnel records, and records from the Wright Patterson Air Force Base.  In November 2011, the Board remanded the Veteran's claim for additional development.  First, it was ordered that the VA treatment records from the VA Medical Centers in Fort Wayne, Indiana and Marion, Indiana from January 2003 to December 2004 be obtained.  In a response from the VA Northeastern Indiana Health Center, it was noted that there were no records for the Veteran for the dates of January 2003 to December 2004.  The Veteran was sent a letter in March 2012 advising him of the attempt to obtain the identified VA treatment records.  On April 2012, via a telephone conversation, the Veteran was informed of the unsuccessful attempts to obtain VA treatment records and the Veteran responded that he did not have any records.  Therefore, the Board finds that the remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the November 2011 remand requested that the RO complete any additional development with respect to the Veteran's alleged herbicides exposure.  The Veteran stated that he served on the USS Charleston which was anchored in 1971 in Da Nang.  The Board notes that the RO requested verification as to whether the Veteran was exposed to herbicides.  In a December 2011 response, it was noted that there were no records of exposure to herbicides.  The Veteran's representative has requested that the deck logs for the vessel be obtained.  However, the Board finds that such verification is not required in this case.  When the Veteran was asked to provide additional details regarding his exposure to herbicides, the Veteran stated that he could not recall the dates the USS Charleston was berthed at Da Nang and that he did not set foot ashore while it was tied to the pier at the port.  As detailed below, presumptive service connection requires that the Veteran set foot in Vietnam or in the brown/inland waters of Vietnam.  The Veteran has not stated that he was ever on foot in Vietnam or was otherwise in the brown/inland waters of Vietnam.  Therefore, a remand for additional verification to include requesting deck logs would serve no useful purpose in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Further, the Board finds that the RO completed the November 2011 remand directive.  See Stegall, id. 

In addition, the Veteran was afforded a VA examination in May 2005 and VA obtained a medical opinion in December 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2005 VA examination is adequate as the examiner reviewed the claims file, performed a physical examination of the Veteran, and provided a current diagnosis.  In addition, the Board finds that the December 2009 medical opinion is adequate as the examiner reviewed the claims file and explained that the Veteran has documented coronary artery disease which is strong linked to smoking cigarettes and there is no link between coronary artery disease and asbestos.  Therefore, the November 2009 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board acknowledges that there is no medical opinion regarding whether the Veteran's heart disorder is directly related to active service (other than asbestos exposure).  A VA examination or opinion must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2).  The Board concludes that such an opinion is not needed.  Although the Veteran has alleged that his heart disorder is related to asbestos or herbicides exposure, there is no evidence that the Veteran was exposed to herbicides during active service.  In addition, the service treatment records are completely absent for any notation or documentation related to the Veteran's heart.  In fact, the Veteran has not stated that his heart disorder had its onset in active service and has not provided any statements related to continuity of symptomatology.  As there is no in-service event, injury, or disease and no evidence of chronic symptoms since service, a VA opinion is not required.  See 38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, it was not necessary to obtain an opinion regarding whether the heart disorder was otherwise directly related to service, as there was no indication that it had its onset during service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Service Connection to include based on herbicides exposure

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.       § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of      § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.

Here, the evidence of record does not show that the Veteran had in-country service in the Republic of Vietnam.  His DD Forms 214 shows that he served from January 1955 to September 1974.  The DD Form 214 for his period of service from July 1970 to September 1974 shows that he was awarded the Vietnam Service Medal.  The personnel records reveal that he served on multiple vessels during active service.  However, there is no evidence that he actually disembarked in Vietnam or was otherwise exposed to herbicides.  The National Personnel Records Center response noted that there was no evidence of exposure to herbicides.  Moreover, although the Veteran stated that his ship was anchored in Da Nang, he specifically mentioned that he did not disembark.  The record does not show that the Veteran was ever present in the Republic of Vietnam for duty or visitation or its inland water ways.  Instead, it appears that the Veteran was aboard a ship that was in the Vietnamese coastal waters only.  Although the Veteran submitted evidence from the Internet regarding the USS Charleston and that others went ashore, again, the Veteran himself stated that he never went ashore.  Therefore, the Veteran did not have service in the Republic of Vietnam as defined at 38 C.F.R. § 3.307(a)(6)(iii).  Thus, presumptive service connection for a heart disorder is not warranted.

Nevertheless, the Board will consider whether service connection can be granted on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 C.F.R. § 3.159(c)(4)(i).  

In addition to alleged exposure to herbicides, the Veteran has also contended that his heard disorder is a result of exposure to asbestos during service.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims. VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

First, the medical evidence shows that the Veteran has been diagnosed with coronary artery disease.  The August 2003 private treatment record also indicates that the Veteran had a heart attack at some point.  The medical records dated in the late 1990s show complaints of palpitations.  

The Veteran contends that his current heart disorder is related to exposure to asbestos during his period of active duty.  The Veteran asserts that he was exposed to asbestos while serving on various naval vessels.  In the notice of disagreement, he stated that when he was stationed on the USS Charleston, it was being built and the piping was loaded with asbestos.  He also stated that the USS Escape went through a complete overhaul in the ship yard at the Portsmouth Naval Shipyard and was exposed to asbestos while aboard the ship.  He also stated that the USS Sunbird went through an entire overhaul which exposed him to asbestos.  During the DRO hearing, the Veteran testified that his primary military occupational specialty was cook.  He stated that the buildings and ships were full of asbestos at the time that he served.  The Veteran explained that there were instances in service where leaking pipes were fixed above his bed by stripping the asbestos off the pipe and putting a new pipe in and covering that with asbestos, and his blanket would be covered in asbestos.  He indicated that he felt he inhaled the asbestos from the blanket.  DRO Hearing Transcript at 5.  There are no references to asbestos exposure in the Veteran's service treatment and personnel records.  The service personnel records do not demonstrate that the Veteran performed duties commonly associated with asbestos exposure.  Indeed, the Veteran testified that his primary duty during service was as a cook.  The service treatment records are absent for any documentation or notations related to the Veteran's heart.  The December 1958, October 1964, July 1970, and August 1974 reports of medical examination show that the Veteran's heart was clinically evaluated as normal.  In addition, the August 1967 electrocardiographic record noted that the test was within normal limits.  

However, even assuming that the Veteran was exposed to asbestos, the Veteran has not been diagnosed with a disease associated with asbestos exposure.  The Veteran is diagnosed with heart disease, but there is no evidence of an asbestos related disease.  Notably, the VA examination dated in 2005 further found no radiographic evidence of asbestos exposure.  The May 2005 examiner, in a separate opinion, indicated that the Veteran could have been exposed to asbestos, but there was no asbestosis because his chest x-ray did not show convincing signs of asbestosis.  
In addition, the RO obtained a medical opinion in December 2009.  The examiner explained that the Veteran's documented coronary artery disease was strongly linked to smoking cigarettes and there is no link between coronary artery disease and asbestos.  Furthermore, the Board observes that  coronary artery disease is not listed in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (b) which lists those diseases which VA has acknowledged have a relationship with asbestos exposure.  There is no contrary medical evidence of record.  In addition, there is no medical evidence otherwise linking the Veteran's heart disorder to active service.  

In making this determination, the Board has considered the Veteran's assertions that he has a heart disorder related to in-service asbestos exposure and herbicide exposure.  The Veteran has not submitted any competent medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits). In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while competent to report lay-observable symptoms, has not stated that he experienced symptoms of a heart disorder during active service or until years after separation from active service.  To the extent that the Veteran asserts that his current heart disorder is related to his active duty service, the Board finds that the matter of the determination of the origin of a heart disorder, where the evidence first demonstrates such a disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, although the Veteran has contended that his disorder is the result of exposure to herbicides and/or asbestos and his nonservice-connected lung disorders, he has not stated that his heart disorder began during active service and has not provided any statements related to continuity of symptomatology.  The first objective evidence of any heart problems is located in treatment records dated in the late 1990s, more than 20 years after the Veteran's separation from active service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Again, there is no medical evidence relating any heart disorder to active service.  Therefore, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.

Finally, certain diseases, to include endocarditis (this term covers all forms of valvular heart disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of heart disease within one year of discharge from active duty.  Therefore, presumptive service connection is not warranted.  


ORDER

Service connection for a heart disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


